
	

113 HR 2596 IH: Passenger Safety and Security Act
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2596
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. King of New York
			 (for himself, Mr. Andrews,
			 Mr. LoBiondo,
			 Mr. Pascrell,
			 Mr. Roskam, and
			 Mr. Israel) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 28, United States Code, to authorize the
		  Attorney General to share information with agencies of State and local
		  governments that conduct criminal background checks when issuing licenses to
		  taxi drivers, chauffeurs, and other public passenger vehicle
		  operators.
	
	
		1.Short titleThis Act may be cited as the
			 Passenger Safety and Security
			 Act or the PASS
			 Act.
		2.Authority of
			 Attorney General to share information with State and local government
			 agenciesSection 534 of title
			 28, United States Code, is amended—
			(1)in subsection
			 (e)—
				(A)by striking
			 and at the end of paragraph (1);
				(B)by striking the period at the end of
			 paragraph (2) and inserting ; and; and
				(C)by adding at the
			 end the following new paragraph:
					
						(3)agencies of State or local governments,
				including agencies of State or local governments acting through a qualified
				transportation regulation association, that conduct criminal background
				investigations as a condition of issuing a taxi, chauffeur, public passenger,
				or other similar license.
						;
				and
				(2)in subsection
			 (f)(3)—
				(A)by striking
			 and at the end of subparagraph (A);
				(B)by striking the
			 period at the end of subparagraph (B) and inserting ; and;
			 and
				(C)by adding at the
			 end the following new subparagraph:
					
						(C)the term qualified transportation
				regulation association means the International Association of
				Transportation Regulators, or a wholly owned subsidiary of such association,
				used by a State or local agency for the purpose of sharing criminal background
				check information between the Department of Justice and the appropriate State
				and local
				agencies.
						.
				
